Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 25, 2018

                                      No. 04-18-00048-CR

                                    Jerry Louis ZULAICA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CR-10438
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                         ORDER

       The original due date for appellant’s brief was May 11, 2018. On May 15, 2018,
appellant filed a motion for extension of time to file his brief, requesting a thirty-one day
extension. We granted appellant’s request, and the new due date for appellant’s brief was June
11, 2018. On June 14, 2018, appellant filed a second request for an extension of time, requesting
an additional twenty-nine days to prepare his brief. We again granted appellant’s request, and
the brief was due July 10, 2018. Appellant has now filed a third request for a thirty day
extension of time to file his appellant’s brief. In his motion, appellant provides a list of other
matters he has had to handle, which has prevented him from completing the brief.

        After consideration, we GRANT appellant’s request for an extension of time to file his
brief and ORDER appellant to file his brief in this court on or before August 9, 2018.
Appellant is advised that no further extensions of time to file his brief will be granted absent
written proof of extraordinary circumstances. Appellant is further advised that counsel’s heavy
case load or demanding work schedule is not an extraordinary circumstance.



                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court